Citation Nr: 1753038	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation for service-connected irritable bowel syndrome (IBS) in excess of 10 percent prior to June 13, 2016, and in excess of 30 percent on and after June 13, 2016.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel
INTRODUCTION

The Veteran had active service from August 1980 to October 1982, November 1990 to March 1991, June 1991 to December 1991, February 2005 to April 2006, April 2007 to February 2009, February 2009 to March 2010, and October 2010 to September 2011.  His periods of active duty included deployment to Southwest Asia from July 1991 through November 1991 and April 2009 through January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge program.  The RO in Milwaukee, Wisconsin certified this case to the Board on appeal.  This case was previously before the Board in October 2015.

During the pendency of the appeal, the RO issued a rating decision and supplemental statement of the case (SSOC) in August 2013, increasing the initial noncompensable evaluation for service-connected IBS to 10 percent effective the day following the Veteran's final separation from service.  In November 2016 the AMC issued a decision increasing the rating for IBS to 30 percent, effective June 13, 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  


FINDINGS OF FACT

1.  Prior to July 15, 2013, the Veteran's IBS was manifested by moderate symptoms that approximated bowel disturbance with abdominal distress.

2.  On and after July 15, 2013, the Veteran's IBS approximated severe symptoms of alternating diarrhea and constipation, with more or less constant abdominal distress.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for IBS prior to July 15, 2013, are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2017).

2.  The criteria for a rating of 30 percent, but no higher, for IBS on and after July 15, 2013 are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of October 2015.  See Stegall v. West, 11 Vet. App. 268 (1998). VA's duties to notify and assist are met, and the Board will address the merits of the claims.


Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

The Veteran's IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

At the August 2015 Board hearing the Veteran reported that due to his IBS he had to always be close to a bathroom while working.  He would always have to find a place to go to the bathroom about 15 minutes after eating.  He indicated that his medication (Imodium) helped to control his bowel movements.  However, sometimes the medication worked so well that he would get constipated.  He also had abdominal stress and a lot of gas.  As for diet he ate a lot of fresh greens and would stay away from processed foods and red meat and sausages.

At a September 2011 VA general medical examination the Veteran indicated that he had intermittent bloating and abdominal pressure and gas with loose stools.  He was not receiving any treatment.  There was no nausea, indigestion, or vomiting, but there was diarrhea and loose stools if he was not careful with his diet.  Examination revealed normal bowel sounds and no abdominal guarding or tenderness.  The left upper quadrant had mild tenderness secondary to gas distention.  The examiner noted that work problems associated with IBS were that the Veteran would at times have bouts of abdominal pain and stool urgency that resulted in pain but with no effects on usual daily activities.

A December 2011 private treatment record noted that there was no diarrhea or vomiting.  Examination revealed normal bowel sounds with a soft, nontender abdomen.

A May 2012 VA treatment record indicates that the Veteran moved his bowels after each meal and had only had one episode of constipation in his life.  The Veteran denied heartburn and abdominal pain.  Examination of the abdomen revealed normal bowel sounds with no tenderness; the abdomen was soft and nondistended.  A May 2013 VA treatment record noted that the Veteran was using Imodium effectively and had a bowel movement after each meal.  Examination of the abdomen revealed no tenderness to percussion or palpation.  The abdomen was soft and nondistended.

At a July 15, 2013 VA Intestinal Conditions examination it was noted that the Veteran had begun taking Imodium which resulted in good relief of diarrhea and some fecal incontinence after passing gas.  Prior to taking Imodium the Veteran had diarrhea approximately 3 times daily, and if he passed gas he would have a small degree of fecal incontinence.  Prior to Imodium he would have to go to the bathroom within 15 minutes and have loose stools and sometimes liquid stools.  The Veteran had a normal colonoscopy in January 2013.  The Veteran was having hard stools approximately once daily.  Since being on Imodium he still had gas and bloating, and abdominal pain after eating or prior to bowel movements.  He would frequently have a bowel movement after exercising.  It was noted that continuous medication was required for control of the Veteran's intestinal condition (Imodium, 6 tablets daily and Lactobacillus).  Symptoms included abdominal distension, with abdominal pain after eating and before bowel movement.  The Veteran had frequent episodes of bowel disturbance with abdominal distress.  The number of exacerbations and/or attacks in past 12 months was 7 or more.  The Veteran had no weight loss attributable to his intestinal condition.  There were no serious complications or other general health effects attributable to the Veteran's IBS.  It was noted that the Veteran's IBS impacted his work in that if he did not take his Imodium he would have diarrhea all day and a small degree of fecal incontinence with passing gas.

May 2014, May 2015, and June 2016 VA treatment records noted that the Veteran had a bowel movement after each meal.  The Veteran was using Imodium and lactobillus with good control.  Examination of the abdomen noted no tenderness and normal bowel sounds.

At a June 2016 VA intestinal examination with July 2016 addendum, the examiner found there was more or less constant abdominal distress with severe abdominal pain and distention followed by severe diarrhea occurring as 7 or more episodes of exacerbations and/or attacks in the past 12 months.  The Veteran would have diarrhea, without Imodium, 30-40 minutes after each meal, and abdominal distension accompanied by severe abdominal pain.

Resolving all doubt in favor of the Veteran, the Board finds he is entitled to an initial rating of 30 percent beginning July 15, 2013, the time of the Veteran's VA intestinal conditions examination.  At that examination it was noted that the Veteran had abdominal distension with abdominal pain after eating and before bowel movements.  The Veteran also had frequent episodes of bowel disturbance with abdominal distress, with the number of exacerbations and/or attacks in past 12 months noted as being 7 or more.  The impact of the Veteran's IBS was noted, and was explained in more detail at the August 2015 Board hearing.  Taken as a whole, the Board finds that the symptoms more nearly approximate the 30 percent rating criteria, such as increased abdominal distress, and frequent bouts of diarrhea and/or constipation.  The Board also notes that the symptoms and findings from the July 2013 VA examination are not much dissimilar to the findings from the June 2016 VA contract examination that was used to grant the Veteran a 30 percent rating.  No higher evaluation is permitted under the DC for irritable bowel syndrome.

The Board finds that prior to July 15, 2013, a rating in excess of 10 percent is not warranted.  The Veteran indicated that he had only intermittent bloating and abdominal pressure and that he was not receiving any treatment for his condition.  He stated that he had no indigestion and had diarrhea if he was not careful with his diet.  While there was some left upper quadrant tenderness, it was mild, and examination further revealed normal bowel sounds and no abdominal guarding or tenderness.  Although there were some work problems associated with IBS, the examiner stated that the Veteran's IBS had no effects on usual daily activities.  These findings at best suggest moderate IBS, and a rating in excess of 10 percent prior to July 15, 2013 is not warranted.

The Board has considered the application of other diagnostic codes, but no others are applicable in this instance.  The Board notes that the Veteran has been consistently diagnosed with IBS throughout the appeal period.  See Copeland v McDonald, 27 Vet. App. 333, 336-37 (2015) (noting that for conditions listed in the schedule, rating by analogy is not appropriate). 

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit even more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent for IBS prior to July 15, 2013 is denied.

An initial rating of 30 percent, but no higher, for IBA on and after July 15, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


